 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                      SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   ALEJANDRO CERVANTES,                              Case No.: 19-CV-1494 W (AHG)
10                                    Plaintiff,
                                                       ORDER GRANTING JOINT
11   v.                                                MOTION TO DISMISS WITH
                                                       PREJUDICE [DOC. 3]
12   FCA US, LLC, et al.,
13                                Defendants.
14
15        Parties have filed a joint motion to dismiss with prejudice. [Doc. 3.] Good cause
16   appearing, the Court GRANTS the joint motion. This action is dismissed WITH
17   PREJUDICE.
18
19        IT IS SO ORDERED.
20
21   Dated: December 6, 2019
22
23
24
25
26
27
28

                                                   1
                                                                            19-CV-1494 W (AHG)
